Citation Nr: 0803574	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of the 
bilateral hips.

2.  Entitlement to service connection for a disability of the 
lumbosacral spine.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1972 to June 1972.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied the veteran's claim of 
entitlement to service connection for "diffuse 
enthesopathies, claimed as back and bilateral hip pain."  
The veteran filed a notice of disagreement in regards to the 
August 2005 rating decision.  He requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
November 2005 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in February 2006.

Clarification and status of issues on appeal

This claim heretofore has been considered as a single issue, 
namely entitlement to service connection for "diffuse 
enthesopathies, claimed as back and bilateral hip pain."  
The Board is bifurcating the claim into two separate issues.  
As explained below, there is no evidence of any hip 
disability in service, and little evidence of a current 
bilateral hip disability.  Moreover, it appears that the 
veteran's claim revolves mainly around his back disability.  
The Board believes that the hip issue should be disposed now 
of in order to focus on the issue of the veteran's 
entitlement to service connection for the low back 
disability. 

Remanded issue

The issue of entitlement to service connection for a disorder 
of the lumbosacral spine is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
claimed bilateral hip problems and his military service.


CONCLUSION OF LAW

A disability of the bilateral hips was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a disability of the 
bilateral hips.

The veteran seeks service connection for a disability of the 
bilateral hips.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision.  

As detailed further below, the veteran's claim of entitlement 
to service connection for a disability of the lumbosacral 
spine is being remanded for additional evidentiary 
development.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 28, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service" and evidence that his claimed condition of 
the bilateral hips "existed from military service to the 
present time."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers and the Social 
Security Administration.  The letter subsequently informed 
the veteran that his service medical records had been 
requested.  With respect to private treatment records, the 
March 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the veteran complete such so that the RO could obtain private 
records on his behalf.  

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the March 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed disability of 
the bilateral hips.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), connection between the veteran's service and 
the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The RO has obtained the veteran's service 
medical records.  Additionally, the veteran was afforded a VA 
examination in June 2005.  

As further detailed in the REMAND portion below, the June 
2005 VA examination report is inadequate for making a 
determination as to the lumbosacral spine claim.  However, 
the inadequacy of the June 2005 VA examination report is of 
no consequence to the hip claim, as the claims folder 
contains no competent medical evidence of an in-service 
disease or injury of the hips.  The Board emphasizes that the 
facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held 
that VA erred in failing to obtain a medical nexus opinion 
where evidence showed acoustic trauma in service and a 
current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service hip disease or 
injury.  A remand ordering a medical examination or a medical 
opinion would therefore serve no useful purpose.  
Accordingly, the Board can proceed to a decision on the hip 
claim without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board additionally observes that all appropriate due 
process concerns have been satisfied in the instant case.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision as to this 
issue.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran contends that he has current hip problems which 
are a result of an injury incurred during basic training.  
See a February 23, 2005 Statement in Support of Claim; see 
also the veteran's September 23, 2005 notice of disagreement.

As detailed above, in order to establish service connection 
for the claimed disability on a direct basis, there must be 
(1) medical evidence of a current disability; (2) evidence of 
the in-service incurrence or aggravation of a disease or 
injury or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), there has been no 
specifically diagnosed disability of the bilateral hips.  
However, an X-ray report completed at that time of the June 
2005 VA examination revealed some joint space narrowing in 
the bilateral hips.  Hickson element (1), current disability, 
has therefore arguably been met to the extent the X-ray 
report evidences some changes in the hips.  [As detailed in 
the VCAA discussion above the June 2005 VA examination report 
itself is inadequate; however, for reasons explained 
immediately below no further evidentiary development for the 
bilateral hip claim is necessary because the claim is being 
denied for other reasons.]

Turning to Hickson element (2), disease or injury in service, 
there is no medical evidence of hip disease or injury in 
service.  In connection with his current claim, which was 
filed in February 2005, the veteran has contended that he 
injured his hips during basic training.  See the veteran's 
September 2005 notice of disagreement.  However, the 
contemporaneous evidence, namely the service medical records, 
makes no reference to any hip problems during service.  
Specifically, the service medical records are completely 
devoid of any mention of bilateral hip complaints, a 
bilateral hip injury or diagnoses of a bilateral hip 
disability.  In fact, joint space narrowing in the bilateral 
hips was not first identified until the June 2005 X-ray 
report, well over 30 years after the veteran's separation 
from active service and long after the expiration of the 
presumptive period for service connection for arthritis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

The Board has taken into consideration the veteran's recent 
contention that he was injured in service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  However, the Board finds the 
probative value of the veteran's recent statements to be 
outweighed by the contemporaneous medical evidence from 
service, or more accurately lack thereof.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

In sum, because the record as a whole clearly demonstrates 
that the veteran never mentioned an in-service hip injury 
until he brought up the subject in connection with his claim 
for VA benefits approximately 30 years after his separation 
from active duty, and there is no evidence of any hip 
problems in service or for decades thereafter, the Board 
finds his recent statements concerning such an injury, made 
in connection with his recent claim for VA benefits, to be 
lacking in credibility and probative value.  See Cartright, 
supra.  

The veteran's delay in reporting that he experienced an in-
service injury [a delay of thirty years] is probative.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].   

Of significance, the veteran has not indicated that there are 
any post-service medical records with respect to his hip 
problems, only his "hands, knee, neck, back and shoulder."  

Accordingly, Hickson element (2) has been met for the claim, 
and it fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his recent 
bilateral hip problems and his military service decades 
earlier, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
disability of the bilateral hips.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a disability of the bilateral hips is 
denied.

REMAND

2.  Entitlement to service connection for a disability of the 
lumbosacral spine.

For the reasons detailed below, this issue must be remanded 
for additional evidentiary development.  

Reasons for remand

Potential post-service treatment records

The veteran indicated to the June 2005 VA examiner that he 
was treated by a private physician for his back problems.  
Any such records, to the extent they exist and can be 
located, should be obtained for association with the claims 
folder.

Service personnel records

The veteran contends that he received an in-service injury to 
the lumbosacral spine during basic training.  See the 
September 2005 notice of disagreement.  Review of the claims 
folder demonstrates a notation of "spondylolysis, bilateral, 
L-5" on the May 1972 separation report, followed by "LD" 
for "line of duty" and "EPTS" for "existed prior to 
service."  Under these circumstances, the Board believes 
that it is appropriate to obtain the veteran's service 
personnel records, if available.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].


Clarification and nexus opinion

Additionally, the current medical evidence of record is 
unclear as to whether the veteran currently has a lumbosacral 
spine disability which is related to the in-service notation 
of spondylolysis.  The June 2005 VA examination report is 
inconclusive; the VA examiner offered vague diagnoses such as 
"limitation of motion due to pain on use" and "diffuse 
enthesopathies" with respect to the back.  Additionally, the 
nexus opinion offered by the June 2005 VA examiner is 
confusing and amounts to a non-sequitur: "It is as least 
likely as not that the pain and weakness are secondary to the 
incident in service.  The reason is that after that he worked 
for 30 years as a truck driver and developed diffuse 
arthritis all over the body."  Moreover, the June 2005 VA 
examiner failed to comment on the veteran's in-service 
diagnosis of spondylolysis in rendering the opinion.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the existence of any 
current back disability and the relationship, if any, between 
any currently identified spine disabilities and the veteran's 
period of active service from February 1972 to June 1972, 
including the diagnosis of spondylolysis in the May 1972 
separation report.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask that he identify all sources of 
treatment the claimed lumbosacral spine 
disability since service.  VBA should 
attempt to associate with the veteran's 
VA claims folder any such treatment 
records not already obtained.  Efforts to 
obtain these records should be 
memorialized in the veteran's VA claims 
folder. 

2.  VBA should contact the service 
department and request the veteran's 
complete service personnel records.  Any 
records obtained should be associated 
with the veteran's VA claims folder.  
Efforts to obtain these records should 
also be memorialized in the veteran's VA 
claims folder. 

3.  The veteran should then be scheduled 
for a VA examination, with a different VA 
examiner, to determine the existence and 
etiology of any current spine disability.  
The examiner should review the veteran's 
claims folder and render an opinion as to 
(1) whether any spine disability 
currently exists; and (2) whether there 
is any relationship between any currently 
identified spine disability and the 
veteran's military service, with specific 
consideration of the notation of 
spondylolysis on the May 1972 separation 
examination report.  A copy of the 
examination report should be associated 
with the veteran's VA claims folder.  

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a disability of 
the lumbosacral spine.  If the benefit 
sought on appeal remains denied, in whole 
or in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


